                 Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 1 of 36



                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR WESTERN DISTRICT OF TEXAS
                                             WACO DIVISION

 ZENO HOLDINGS, LLC                                      )
                                                         )
                     Plaintiff,                          )
                                                         )         Civil Action No. 6:20-cv-00010
 v.                                                      )
                                                         )         JURY TRIAL DEMANDED
 VTIGER SYSTEMS (INDIA) PRIVATE                          )
 LIMITED                                                 )
                                                         )
                     Defendant.                          )
                                                         )

                                               COMPLAINT

            For its Complaint, Plaintiff Zeno Holdings, LLC ("Zeno Holdings"), by and through the

 undersigned counsel, alleges as follows:

                                               THE PARTIES

       1.            Zeno Holdings is a Texas limited liability company with a place of business located

at 312 W. 8th Street, Dallas, TX 75208.

            2.       Defendant Vtiger Systems (India) Private Limited is an Indian company with a

 place of business located in Austin, Texas.

            3.       On August 19, 2019, Zeno Holdings' licensing agent sent a letter via e-mail to

 Defendant's legal department informing Defendant of the patents-in-suit and enclosing claim

 charts.

                                       JURISDICTION AND VENUE

            4.       This action arises under the Patent Act, 35 U.S.C. § 1 et seq.

            5.       Subject matter jurisdiction is proper in this Court under 28 U.S.C.

 §§ 1331 and 1338.

            6.       Upon information and belief, Defendant conducts substantial business in this
             Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 2 of 36




forum, directly or through intermediaries, including: (i) at least a portion of the infringements

alleged herein; and (ii) regularly doing or soliciting business, engaging in other persistent courses

of conduct and/or deriving substantial revenue from goods and services provided to individuals or

companies in this district.

        7.       Venue is proper in this district pursuant to § 1400(b).

                                     THE PATENTS-IN-SUIT

        8.       On August 25, 2015, U.S. Patent No. 9,118,773 (the "'773 patent"), entitled

"Automated Prompting Techniques Implemented Via Mobile Devices and Systems," was duly and

lawfully issued by the U.S. Patent and Trademark Office. A true and correct copy of the '773

patent is attached hereto as Exhibit A.

        9.       On June 10, 2014, U.S. Patent No. 8,750,836 (the "'836 patent"), entitled

"Automated Prompting Techniques Implemented Via Mobile Devices and Systems," was duly and

lawfully issued by the U.S. Patent and Trademark Office. A true and correct copy of the '836

patent is attached hereto as Exhibit B.

        10.      Zeno Holdings is the assignee and owner of the right, title and interest in and to the

'773 and '836 patents, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

                COUNT I – INFRINGEMENT OF U.S. PATENT NO. 9,118,773

        11.      Zeno Holdings repeats and realleges the allegations of paragraphs 1 through 10 as

if fully set forth herein.

        12.      Without license or authorization and in violation of 35 U.S.C. § 271(a), Defendant

is liable for infringement of at least claims 1 and 2 of the '773 patent by making, using, importing,

offering for sale, and/or selling systems and methods for operating a mobile communication device



                                                   2
          Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 3 of 36




associated with a user, including, but not limited to, Vtiger 360 Mobile App ("Vtiger 360"),

because each and every element is met either literally or equivalently.

        13.     More specifically and upon information and belief, Vtiger 360 provides multiple

functions to a user such as to access, create and save CRM data, make phone calls, take notes about

the call after a call ends, create follow up tasks, etc.




                                                    3
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 4 of 36




https://play.google.com/store/apps/details?id=com.vtiger.apps.vtiger360&hl=en.


                                              4
          Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 5 of 36




https://www.vtiger.com/all-in-one-crm/mobile-apps/.

       14.     The Vtiger 360 app provides a call logging feature that enables the user to create

notes about the call just after the call ends. In the app, the user can set specific settings (e.g.,

"threshold criteria") for enabling or disabling the call logging feature.




                                                  5
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 6 of 36




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.




Screenshot of Vtiger 360.




                                            6
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 7 of 36




       15.     When the user has enabled the call log feature and the call ends, a pop-up appears

on the user's mobile device which allows the user to log the call and enter comments (e.g., "a user

interface message prompting the user to initiate a procedure").




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.




                                                7
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 8 of 36




Screenshot of Vtiger 360.

       16.     When the user ends the call, the Vtiger 360 app automatically presents a new screen

displaying option for call logging. This shows that the app detects that the call has ended (e.g.,

"end of call (EOC) event has been detected").




                                                8
        Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 9 of 36




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.




                                            9
        Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 10 of 36




Screenshot of Vtiger 360.

       17.    If the call logging feature has been enabled and the user ends the call, the Vtiger

360 app shows the option for call logging.




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.




Id.



                                              10
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 11 of 36




Screenshots of Vtiger 360.

       18.     The call log option allows the user to enter the notes about the call. If the user does

not want to add notes/description, he/she has an option to cancel the call logging (e.g., "the user

authorizing initiation of the procedure").




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.




                                                 11
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 12 of 36




Screenshot of Vtiger 360.

       19.    The user can enter information such as notes related to the call (e.g., "digital

content").




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.




                                             12
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 13 of 36




Screenshot of Vtiger 360.

       20.     The Vtiger 360 app automatically fetches other details about the call such as

description about the call, called party name, etc.




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.


                                                 13
          Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 14 of 36




Screenshot of Vtiger 360.

         21.    The call logging functionality allows a user to create an electronic file comprising

 the details of the call such as name of the called party and notes entered by the user.




                                                  14
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 15 of 36




Screenshot of Vtiger 360.

       22.    When the user has entered notes regarding the call and clicks on "Yes" option, the

information is saved and these details are further used to track the customer calls for future

reference.




                                              15
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 16 of 36




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.




Screenshots of Vtiger 360.

        23.     The Vtiger 360 app has a feature to enable or disable call logging. When the call

logging is disabled (e.g., "threshold criteria has not been satisfied"), no pop-up is displayed to the

user for entering details or notes related to that call after the "end of call" event.




                                                   16
          Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 17 of 36




Screenshot of Vtiger 360.

        24.     Zeno Holdings is entitled to recover from Defendant the damages sustained by

Zeno Holdings as a result of Defendant's infringement of the '773 patent in an amount subject to

proof at trial, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

               COUNT II – INFRINGEMENT OF U.S. PATENT NO. 8,750,836

        25.     Zeno Holdings repeats and realleges the allegations of paragraphs 1 through 24 as

if fully set forth herein.

        26.     Without license or authorization and in violation of 35 U.S.C. § 271(a), Defendant

is liable for infringement of at least claims 1 and 2 of the '836 patent by making, using, importing,

offering for sale, and/or methods systems and methods for operating a mobile communication



                                                 17
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 18 of 36




device associated with a user, including, but not limited to, Vtiger 360 Mobile App ("Vtiger 360"),

because each and every element is met either literally or equivalently.

        27.     More specifically and upon information and belief, the Vtiger 360 app provides

multiple functions to a user such as to access, create and save CRM data, make phone calls, take

notes about the call after a call ends, create follow up tasks, etc.




                                                  18
        Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 19 of 36




https://play.google.com/store/apps/details?id=com.vtiger.apps.vtiger360&hl=en.




                                              19
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 20 of 36




https://www.vtiger.com/all-in-one-crm/mobile-apps/.

       28.     The Vtiger 360 app provides a call logging feature that enables the user to create

notes about the call just after the call ends. In the app, the user can set specific settings (e.g.,

"threshold criteria") for enabling or disabling the call logging feature.




                                                 20
        Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 21 of 36




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.




Screenshot of Vtiger 360.




                                           21
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 22 of 36




       29.     When the call logging feature has been enabled and the call ends, an option appears

on the user's mobile device which allows the user to log the call and enter comments (e.g., "first

user interface message prompting the first user to initiate a first procedure").




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.

       30.     The user can initiate a call (e.g., "initiation of a first phone call") to any of the saved

contacts from Vtiger 360 app.




                                                  22
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 23 of 36




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.




Screenshots of Vtiger 360

       31.     When the user ends the call, the Vtiger 360 app automatically shows the pop-up for

call logging. This shows that the app detects that the call has ended (e.g., "end of call (EOC) event

has been detected").




                                                 23
        Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 24 of 36




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.




Screenshot of Vtiger 360.

       32.    If the call logging feature has been enabled and the user ends the call, the Vtiger

360 app shows the pop-up for call logging




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.




                                              24
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 25 of 36




Id.




Screenshot of Vtiger 360.

       33.     The call log option allows the user to enter notes about the call. If the user does not

want to add notes/description, he/she has an option to cancel the call logging (e.g., "the user

authorizing initiation of the procedure").




                                                 25
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 26 of 36




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.




Screenshot of Vtiger 360.

       34.    The user can enter information such as notes related to the call (e.g., "digital

content").




                                             26
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 27 of 36




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.




Screenshot of Vtiger 360.

       35.     The Vtiger 360 app automatically fetches other details about the call such as

description about the call, called party name, etc.


                                                 27
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 28 of 36




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.




 Screenshot of Vtiger 360.




                                             28
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 29 of 36




       36.     The call logging functionality allows the user to create an electronic file comprising

the details of the call such as name of the called party and notes entered by the user.




Screenshot of Vtiger 360.

       37.     When the user has entered notes regarding the call and clicks on "Yes" option, the

information is saved and these details are further used to track the customer calls for future

reference.




                                                 29
        Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 30 of 36




https://www.vtiger.com/docs/vtiger-360-mobile-app#/Log_outgoing_calls_from_Vtiger_360.




Screenshots of Vtiger 360.




                                           30
          Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 31 of 36




        38.     The Vtiger 360 app has a feature to enable or disable call logging. When the call

logging is disabled (e.g., "threshold criteria has not been satisfied"), no pop-up is displayed to the

user for entering details or notes related to that call after the "end of call" event.




Screenshot of Vtiger 360.

        39.     Zeno Holdings is entitled to recover from Defendant the damages sustained by

Zeno Holdings as a result of Defendant's infringement of the '836 patent in an amount subject to

proof at trial, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                      WILLFULNESS AND INDIRECT INFRINGEMENT

        40.     Zeno Holdings repeats and realleges the allegations of paragraphs 1 through 39 as

if fully set forth herein.



                                                   31
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 32 of 36




       41.     Defendant has been on notice of the '773 and '836 patents since, at the latest, its

receipt of Zeno Holdings' licensing agent's letter dated August 19, 2019.

       42.     Upon information and belief, Defendant has not altered its infringing conduct

after receiving the August 19, 2019 letter.

       43.     Upon information and belief, Defendant's continued infringement despite its

knowledge of the '773 and '836 patents and the claim charts enclosed with the August 19, 2019

letter that evidenced infringement has been objectively reckless and willful.

       44.     In particular, Defendant's customers' and end-users' use of Defendant's products

and services which operate a mobile communication device associated with a user, such as, Vtiger

360, is facilitated by the use of technology patented under the '773 and '836 patents. Thus,

Defendant's customers and end-users are able to log calls when using such products and

services.

       45.     On information and belief, in order to generate profits and revenues, Defendant

markets and promotes, e.g., through its website and sales personnel, the use of its products and

services that infringe the '773 and '836 patents when used as intended by Defendant's customers

and end-users. Defendant's customers and end-users use such products and services (including,

e.g., Defendant's software). Defendant further instructs its customers and end-users how to use

such products and services in a manner that infringes the '773 and '836 patents (e.g., through

on-line technical documentation, instructions, and technical support). Defendant further

instructs its customers and end-users to infringe the '773 and '836 patents through the products

and services themselves, e.g., through on-line instructions and intuitive user interfaces, such as

those found in Vtiger 360.

       46.     In particular, Defendant instructs its customers and end-users through at least



                                               32
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 33 of 36




on-line support instructions and documentation over the Internet how to keep track and log

calls when using Vtiger 360.

       47.     Defendant still further makes such products and services accessible to its

customers and end-users via mobile apps, thus enabling and encouraging its customers and

end-users to use such products and services, including supporting software systems, to infringe

the '773 and '836 patents.

       48.     On information and belief, even though Defendant has been aware of the '773

and '836 patents and that its customers and end-users infringe these patents since as of its

receipt of the August 19, 2019 letter and Defendant has neither made any changes to the

functionality, operations, marketing, sales, technical support, etc. of such products and services

to avoid infringing the '773 and '836 patents nor informed its customers or end-users how to

avoid infringing the '773 and '836 patents. To date, Defendant has not identified a single action

that it has taken to avoid infringement (e.g., by designing around or notifying its customers or

end-users how to avoid infringement) by itself or its customers or end-users since it became

aware of the '773 and '836 patents.

       49.     On information and belief, Defendant itself is unaware of any legal or factual

basis that its actions solely, or in combination with the actions of its customers and end-users,

do not constitute direct or indirect infringement of the '773 and '836 patents. To date,

Defendant has not produced any opinion of counsel, request for opinion of counsel, evaluation,

analysis, or investigation relating to the validity, scope, interpretation, construction,

enforceability, unenforceability, or the infringement or potential infringement of any claim of

the '773 and '836 patents.

       50.     As such, on information and belief, despite the information Defendant obtained



                                               33
         Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 34 of 36




from the August 19, 2019 letter, Defendant continues to specifically intend for and encourage

its customers and end-users to use its products and/or services in a manner that infringe the

claims of the '773 and '836 patents. In addition, since at least its receipt of the August 19, 2019

letter, Defendant has deliberately avoided taking any actions (e.g., designing around, or

providing notice to its customers) to avoid confirming that its actions continue to specifically

encourage its customers and end-users to use its products and/or services in a manner that

infringe the claims of the '773 and '836 patents.

       51.      Defendant's actions of, inter alia, making, importing, using, offering for sale,

and/or selling such products and/or services constitute an objectively high likelihood of

infringement of the '773 and '836 patents, which were duly issued by the United States Patent

and Trademark Office and are presumed valid. Since at least its receipt of the August 19, 2019

letter, Defendant is aware that there is an objectively high likelihood that its actions constituted,

and continue to constitute, infringement of the '773 and '836 patents and that the '773 and '836

patents are valid. Despite Defendant's knowledge of that risk, on information and belief,

Defendant has not made any changes to the relevant operation of its products and/or services

and has not provided its users and/or customers with instructions on how to avoid infringement

the '773 and '836 patents. Instead, Defendant has continued to, and still is continuing to, among

other things, make, use, offer for sale, and/or sell products and/or services patented under the

'773 and '836 patents. As such, Defendant willfully, wantonly and deliberately infringed and

is infringing the '773 and '836 patents in disregard of Zeno Holdings' rights under the '773 and

'836 patents.

                                        JURY DEMAND

       Zeno Holdings hereby demands a trial by jury on all issues so triable.



                                                 34
          Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 35 of 36




                                    PRAYER FOR RELIEF

         WHEREFORE, Zeno Holdings requests that this Court enter judgment against Defendant

as follows:

         A.    An adjudication that Defendant has infringed the '773 and '836 patents;

         B.    A judgment that Defendant has induced infringement of the '773 and '836 patents;

         C.    An award of damages to be paid by Defendant adequate to compensate Zeno

Holdings for Defendant's past infringement of the '773 and '836 patents and any continuing or

future infringement through the date such judgment is entered, including interest, costs, expenses

and an accounting of all infringing acts including, but not limited to, those acts not presented at

trial;

         D.    An award of enhanced damages pursuant to 35 U.S.C. § 284 for Zeno Holdings'

willful infringement of the '773 and '836 patents subsequent to the date of its notice of the '773

and '836 patents

         E.    A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Zeno Holdings' reasonable attorneys' fees; and

         F.    An award to Zeno Holdings of such further relief at law or in equity as the Court

deems just and proper.

          Dated: January 7, 2020             Respectfully Submitted
                                             /s/ Raymond W. Mort, III
                                             Raymond W. Mort, III
                                             Texas State Bar No. 00791308
                                             raymort@austinlaw.com

                                             THE MORT LAW FIRM, PLLC
                                             100 Congress Ave, Suite 2200
                                             Austin, Texas 78701
                                             Tel/Fax: (512) 865-7950
                                             ATTORNEYS FOR PLAINTIFF

                                                 35
Case 6:20-cv-00010-ADA Document 1 Filed 01/07/20 Page 36 of 36




                      Richard C. Weinblatt (pro hac vice to be filed)
                      Stamoulis & Weinblatt LLC
                      800 N. West Street, Third Floor
                      Wilmington, DE 19801
                      Telephone: (302) 999-1540
                      Facsimile: (302) 762-1688
                      stamoulis@swdelaw.com
                      weinblatt@swdelaw.com

                      Attorneys for Plaintiff
                      Zeno Holdings, LLC




                                36
